DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 8, 2021, have been fully considered but they are not persuasive.  Applicant argues that the combination of references does not disclose, teach, or suggest at least the long side/first side of the first opening extends along the direction along which the bended area of the display panel extends from the flat area of the display panel.  However, Kim (US 2018/01466579) teaches that the through holes TH may be shaped variously, each shape having different adhesive and heat transmission properties, including a polygonal shape and a quadrangular shape (e.g., paragraphs [0009] and [0130]–[0140]).  Selection of a rectangular shape, from the guidance of “polygonal” or “quadrangular,” would have been obvious and within the level of skill in the art, as a common “polygonal” or “quadrangular” shape.  Further orienting the through holes to be parallel to one or the other side of the display would similarly have been obvious and within the level of skill in the art, as a simplified manufacture having only parallel and perpendicular lines.  Such a configuration would achieve predictable results, as described at least in paragraphs [0130]–[0140] of Kim.
Accordingly, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0066440 to Choi et al. in view of U.S. Patent Application Publication No. 2018/0146579 to Kim et al.
Regarding Claim 1, Choi discloses (referring, for example, to Figs. 1 and 2 and their corresponding description) a display device 150 comprising: a display panel 40 including a flat area 153 and a bended area 151/155 which extends bent from the flat area along a first direction (Figs. 1A and 1B); and a cover panel 53/55/213/215 comprises a heat dissipation member 55, the heat dissipation member comprising: a flat portion corresponding to the flat area of the display panel (e.g., Figs. 2A and 2B), a bent portion corresponding to the bended area of the display panel (e.g., Figs. 2A and 2B).
Choi does not explicitly disclose a first opening which is in the flat portion and has a long side and a short side, wherein a length of the short side of the first opening is smaller than a length of the long side thereof, and the long side of the first opening extends along the first direction along which the bended area of the display panel extends from the flat area of the display panel.
Kim discloses a display 100 with a heat dissipation member 200 (e.g., Fig. 1A) and teaches adhesives 220/230 on either side of a heat radiating member 210 to adhere and fix the heat radiating member within the device (e.g., paragraphs [0066]–[0067]) and through holes TH formed in a central area AR2 and a peripheral area AR1 to improve adhesion between the adhesives on either side of the head radiating 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Choi to include a first opening which is in the flat portion, as suggested by Kim, where the flat portion corresponds substantially to AR2, and the bent portion corresponds substantially to AR1, in order to improve adhesion of components within the device.
Kim further suggests that the through holes may include a polygonal shape or a quadrangular shape (e.g., paragraphs [0009] and [0130]–[0140]), and selection of a rectangular shape, from the guidance of “polygonal” or “quadrangular,” would have been obvious and within the level of skill in the art, as a common “polygonal” or “quadrangular” shape.  Further orienting the through holes to be parallel to one or the other side of the display would similarly have been obvious and within the level of skill in the art, as a simplified manufacture having only parallel and perpendicular lines.  Such a configuration would achieve predictable results, as described at least in paragraphs [0130]–[0140] of Kim.
Regarding Claim 2, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member comprises graphite (paragraph [0063] of Kim, for its high heat conductivity characteristics).
Regarding Claim 3, the combination of Choi and Kim would have rendered obvious wherein the first opening has a shape of a rectangle (paragraphs [0009], [0126], [0128], [0130], [0140], and [0165], of Kim teach that the through holes may be formed in a variety of shapes, including polygonal, which includes rectangular, and the 
Regarding Claim 4, the combination of Choi and Kim would have rendered obvious wherein the display panel has a long side and a short side, a length of the short side of the display panel being smaller than a length of the long side thereof (Fig. 1A of Choi; Fig. 1A of Kim), and the long side of the first opening is perpendicular to the long side of the display panel (where Kim teaches that the openings may be rectangular, and selecting their specific orientation would have been obvious as a matter of design choice, and where selecting a direction with edges parallel to the edges of the device would simplify manufacture, leaving two orientations from which to choose).
Regarding Claim 5, the combination of Choi and Kim would have rendered obvious wherein the cover panel further comprises: the bent portion provided in plural including a first bent portion and a second bent portion at opposing sides of the flat portion, along the first direction, each of the first bent portion and the second bent portion of the cover panel corresponding to the bended area of the display panel (Choi, Figs. 1 and 2), the heat dissipation member comprising the first opening provided in plural arranged along the first direction (e.g., Fig. 3A of Kim), and the length of the long side of the first opening satisfying the equation: 0.3 x (A-B1-B2) / C < L < 0.5 x (A- B1-B2) / C, where L denotes the length of the long side of the first opening, A denotes a short side direction length of the cover panel along the first direction, B1 denotes a short side direction length of the first bent portion along the first direction, B2 denotes a short side 
Regarding Claim 6, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises the first opening provided in plural, a second opening which is in the bent portion and provided in plural (e.g., Fig. 3A of Kim), and a sum of a total planar area of the plurality of first openings and a total planar area of the plurality of second openings less than about 15 % of a total planar area of the heat dissipation member (paragraph [0140] of Kim, suggesting the tradeoffs based on the size of the openings between adhesion and heat dissipation, where it would have been obvious to favor heat dissipation in a heat dissipating element, or based on design considerations such as the amount of expected excess heat to be dissipated).
Regarding Claim 7, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises a second opening which is in the bent portion (e.g., Fig. 3A of Kim), and the second opening has a square shape of which a length of one side thereof is about 1 millimeter or less (e.g., Fig. 5C of Kim; paragraph [0099] suggests a size of 2.4 mm, but Kim also teaches that decreasing size improves heat dissipation, and such a modification would have been obvious as a 
Regarding Claim 8, the combination of Choi and Kim would have rendered obvious wherein the display panel has a long side and a short side, a length of the short side being smaller than a length of the long side (e.g., Fig. 1A of Choi; Fig. 5C of Kim), and each side of the square shape of the second opening is perpendicular to or parallel with the long side of the display panel (Fig. 5C of Kim).
Regarding Claim 9, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises a second opening which is in the bent portion and provided in plural (e.g., Fig. 3A of Kim), and a total planar area of the plurality of second openings is about 5 % to about 20 % of a total planar area of the bent portion of the heat dissipation member (where Kim teaches balancing adhesion and heat dissipation through managing the size of the through holes, which would have been an obvious design choice taking into account specific design needs).
Regarding Claim 10, the combination of Choi and Kim would have rendered obvious wherein an outer edge of the heat dissipation member corresponds to an outer edge of the display panel (Fig. 1 of Kim; Figs. 2A–C of Choi), and the outer edge of the heat dissipation member is spaced apart from the outer edge of the display panel by about 0.1 millimeter to about 0.5 millimeter (the exact distances is not taught, but Fig. 2A of Choi illustrates distances between the opaque layer 52 and other components, with ranges of 0.03 to 0.5 mm, and Figs. 2A–C illustrate various configurations, and selecting a specific distance would have been obvious as a matter of design choice, 
Regarding Claim 11, the combination of Choi and Kim would have rendered obvious wherein the cover panel further comprises a first adhesive layer on a first side of the heat dissipation member which faces the display panel, and a second adhesive layer on a second side of the heat dissipation member which is opposite to the first side thereof (e.g., Kim, Fig. 2B, adhesive layers 220 and 230), the heat dissipation member further comprises a second opening which is in the bend portion (e.g., Fig. 3A of Kim), and the first adhesive layer and the second adhesive layer are connected to each other at each of the first opening and the second opening (Kim, at contact areas CA).
Regarding Claim 12, the combination of Choi and Kim would have rendered obvious wherein the cover panel further comprises a shield layer attached to the heat dissipation member by the first adhesive layer (e.g., electromagnetic induction panel 53 of Choi).
Regarding Claim 13, the combination of Choi and Kim would have rendered obvious wherein the cover panel further comprises an impact absorption layer attached to the heat dissipation member by the second adhesive layer (e.g., case of Choi, paragraph [0101], designed to absorb shock).
Regarding Claim 14, the combination of Choi and Kim would have rendered obvious wherein the cover panel faces a rear side of the display panel (Fig. 2A of Choi; Fig. 1A of Kim), further comprising a window which faces a front side of the display panel which is opposite to the rear side thereof (glass 50 of Choi, described as an external protective layer, paragraph [0043]).

Regarding Claim 15, Choi discloses (referring, for example, to Figs. 1 and 2 and their corresponding description) a display device 150 comprising: a display panel 40 comprising: a long side and a short side, a length of the short side being smaller than a length of the long side (e.g., Fig. 1A), a flat area 153, and a bended area 151/155 which extends bent from the flat area along a first direction, the first direction being parallel to the short side of the display panel (Figs. 1 and 2); and a heat dissipation member 55 comprising: a flat portion corresponding to the flat area of the display panel (e.g., Figs. 2A and 2B), a bent portion corresponding to the bended area of the display panel (e.g., Figs. 2A and 2B).
Choi does not explicitly disclose a plurality of first openings in the flat portion, wherein each of the plurality of first openings has a first side and a second side which is shorter than the first side, the first side extending along the first direction in which the bended area of the display panel extends from the flat area of the display panel.
Kim discloses a display 100 with a heat dissipation member 200 (e.g., Fig. 1A) and teaches adhesives 220/230 on either side of a heat radiating member 210 to adhere and fix the heat radiating member within the device (e.g., paragraphs [0066]–[0067]) and through holes TH formed in a central area AR2 and a peripheral area AR1 to improve adhesion between the adhesives on either side of the head radiating member and the components to which the adhesives are additionally adhered (paragraphs [0068]–[0071], [0080]–[0081], and [0096]–[0097]).  Kim teaches that the through holes may be formed in a variety of shapes, including polygonal, which includes rectangular (paragraphs [0009], [0126], [0128], [0130], [0140], and [0165]).

Regarding Claim 16, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises a plurality of second openings in the bent portion (Kim, Fig. 3A, where the flat portion corresponds substantially to AR2, and the bent portion corresponds substantially to AR1).
Regarding Claim 17, the combination of Choi and Kim would have rendered obvious a first adhesive layer in contact with a first side of the heat dissipation member which faces the display panel, and a second adhesive layer in contact with a second side of the heat dissipation member which is opposite to the first side thereof (e.g., Kim, Fig. 2B, adhesive layers 220 and 230), wherein the first adhesive layer and the second adhesive layer are connected to each other at each of the plurality of first openings and the plurality of second openings (Kim, at contact areas CA).
Regarding Claim 18, the combination of Choi and Kim would have rendered obvious a shield layer attached to the heat dissipation member by the first adhesive layer or the second adhesive layer, wherein the shield layer comprises a metal (e.g., electromagnetic induction panel 53 of Choi).
Regarding Claim 19, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises a carbon material (paragraph [0063] of Kim, for its high heat conductivity characteristics).
Regarding Claim 20, the combination of Choi and Kim would have rendered obvious a cover panel comprising: the heat dissipation member, a flat area corresponding to the flat area of the display panel, a first bended area and a second bended area at opposing sides of the flat area of the cover panel, along the first direction, each of the first bended area and the second bended area of the cover panel corresponding to the bended area of the display panel (53/55/213/215 of Choi, Figs. 1 and 2), and a length of the first side of the first openings satisfying the equation: 0.3 x (A-B1-B2) / C < L < 0.5 x (A- B1-B2) / C, where L denotes the length of the first side of the first openings, A denotes a short side direction length of the cover panel along the first direction, B1 denotes a 20 short side direction length of the first bended area along the first direction, B2 denotes a short side direction length of the second bended area along the first direction, and C denotes a number of the first openings arranged along the first direction (where Kim teaches balancing or the tradeoff between adhesion and heat dissipating characteristics, e.g., paragraph [0140], it would have been obvious to one of ordinary skill in the art at the time of effective filing to size the openings based on design considerations, including sizing within the claimed range).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN CROCKETT/Primary Examiner, Art Unit 2871